Action by Mary Haynes,- an infant, by Harry Haynes, her guardian ad litem, against the Cooke & Cobb Company. No opinion. In face of the testimony of plaintiff’s witnesses, and the evidence of common usage to guard and *1126Inclose such vertical shafting for a height of eight feet, the court cannot say, as against the jury’s verdict, that this shafting was properly guarded within the statute. Plaintiff’s contributory fault having been properly left to the jury, their verdict should not be set aside as against the weight of evidence. In view of plaintiff’s severe sufferings, and her serious and lasting injuries, with permanent disfigurement, we are not disposed to reduce the verdict of $20,000. The judgment and order are therefore unanimously affirmed, with costs.